            Case 3:19-cv-04241-JD Document 9 Filed 07/29/19 Page 1 of 4


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   TRACY L. DAVIS (Cal. Bar No. 184129)
 2 davistl@sec.gov
   ROBERT L. TASHJIAN (Cal. Bar No. 191007)
 3 tashjianr@sec.gov
   MATTHEW G. MEYERHOFER (Cal. Bar No. 268559)
 4 meyerhoferm@sec.gov

 5 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 (415) 705-2500

 8

 9
                                 UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12
   IN RE FACEBOOK, INC. SECURITIES                  Case No.18-cv-01725-EJD
13 LITIGATION

14
     SECURITIES AND EXCHANGE COMMISSION,            Case No. 19-cv-04241-JD
15
                  Plaintiff,                        SECURITIES AND EXCHANGE
16                                                  COMMISSION’S RESPONSE TO
           vs.                                      DEFENDANT FACEBOOK’S
17                                                  ADMINISTRATIVE MOTION
     FACEBOOK, INC.                                 TO CONSIDER WHETHER
18                                                  CASES SHOULD BE RELATED
                  Defendant.
19
20

21

22

23

24

25

26

27

28
     RESPONSE TO ADMIN. MOTION                           SECURITIES AND EXCHANGE COMMISSION
     No. 19-cv-04241-JD                      -1-            44 MONTGOMERY STREET, SUITE 2800
                                                       SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
             Case 3:19-cv-04241-JD Document 9 Filed 07/29/19 Page 2 of 4


 1          Plaintiff Securities and Exchange Commission (the “Commission” or “SEC”) filed a
 2   civil action in the Northern District of California captioned SEC v. Facebook, Inc., Case
 3   No. 19-cv-04241-JD (N.D. Cal. filed Jul. 24, 2019) (the “SEC” matter). The Commission
 4   submits the following response to defendant’s Administrative Motion to Consider Whether
 5   Cases Should be Related, filed in a matter captioned In re Facebook, Inc. Securities
 6   Litigation, Case No.18-cv-01725-EJD (N.D. Cal.) (the “Securities” matter).
 7          The Commission takes no position as to whether the SEC matter is related to another
 8   matter within the meaning of the Court’s Civil Local Rules. See Civ. L.R. 3-12(a). As
 9   Facebook, Inc. (“Facebook”) notes, in addition to the SEC action, there are three matters
10   pending before this Court that apparently concern the same transactions and events that are
11   alleged in the Commission’s complaint: the Securities matter (above), assigned to Judge
12   Davila; a matter captioned In re Facebook, Inc. Shareholder Derivative Privacy Litigation,
13   Case No. 18-cv-01792-HSG (N.D. Cal.) (the “Derivative” matter), assigned to Judge Gilliam;
14   and In Re: Facebook, Inc. Consumer Privacy User Profile Litigation, Case No. 18-md-02843-
15   VC (N.D. Cal.) (the “Privacy” matter), assigned to Judge Chhabria. See Lutz Decl., filed
16   concurrently with Def. Admin. Mot. The Commission’s action is assigned to Judge Donato.
17          The SEC matter arises from statements made by Facebook concerning the misuse of
18   its users’ data by third-party software developers. As alleged in the Commission’s complaint,
19   in its required public filings between January 2016 and March 2018, Facebook presented the
20   misuse of its users’ data as merely hypothetical. See SEC Compl. ¶ 1 (ECF No. 1), attached as
21   Exh. A to Def. Admin. Mot. In fact, as alleged, as early as December 2015, Facebook was
22   aware that a researcher had improperly sold Facebook user data to the data analytics firm
23   Cambridge Analytica. See id. It was not until March 2018 that, for the first time, Facebook
24   acknowledged publicly that the company had learned of the improper transfer in 2015. See id.
25   ¶¶ 6-7. The Commission’s complaint alleges violations of the Securities Act of 1933 and the
26   Securities Exchange Act of 1934 and seeks injunctive relief and an order requiring Facebook
27   to pay a civil monetary penalty. See id. at 13-15 (alleging three claims for relief, including
28

      RESPONSE TO ADMIN. MOTION                                  SECURITIES AND EXCHANGE COMMISSION
      No. 19-cv-04241-JD                           -2-              44 MONTGOMERY STREET, SUITE 2800
                                                               SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
             Case 3:19-cv-04241-JD Document 9 Filed 07/29/19 Page 3 of 4


 1   material misleading statements, false investor filings, and failure to maintain disclosure
 2   controls, and seeking relief).
 3          The Securities, Derivative, and Privacy matters all concern, to some degree,
 4   Facebook’s interactions with Cambridge Analytica and therefore may be considered “related”
 5   within the meaning of the Court’s Local Rules. See Civ. L.R. 3-12(a)(1). It does not appear
 6   likely to the Commission, however, that there will be “an unduly burdensome duplication of
 7   labor and expense or conflicting results” if the matters are conducted before different Judges.
 8   See Civ. L.R. 3-12(a)(2). As it concedes, Facebook has consented to the entry of a proposed
 9   final judgment, which if approved by the Court, should conclude the Commission’s action.
10   See Consent (SEC ECF No. 6) and [Proposed] Final Judgment (SEC ECF No. 6-1), attached
11   as Exh. B to Def. Admin. Mot. The Commission therefore does not anticipate substantial
12   litigation in the SEC action that would lead to “unduly burdensome” duplication of labor or
13   expense.
14          The Commission is filing this response and serving counsel in the SEC matter and in
15   the Securities matter.
16

17   DATED: July 29, 2019                  Respectfully Submitted,
18

19                                         /s/ Robert L. Tashjian
                                           ROBERT L. TASHJIAN
20                                         Attorney for Plaintiff
21                                         SECURITIES AND EXCHANGE COMMISSION

22

23

24

25

26

27

28

      RESPONSE TO ADMIN. MOTION                                 SECURITIES AND EXCHANGE COMMISSION
      No. 19-cv-04241-JD                           -3-             44 MONTGOMERY STREET, SUITE 2800
                                                              SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
            Case 3:19-cv-04241-JD Document 9 Filed 07/29/19 Page 4 of 4



 1                                          CERTIFICATE OF SERVICE

 2          I, Karl Roeseler, ain a citizen of the United States, over 18 years of age and not a party to this

 3 action. On July 29, 2019, the following:

 4          SECURITIES AND EXCHANGE COMMISSION'S RESPONSE TO DEFENDANT
            FACEBOOK'S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
 5          SHOULD BE RELATED

 6 was filed with the Clerk of the Court via CM/ ECF in In re Facebook, Inc. Securities Litigation,

 ~ Case No.l8-cv-01725-EJD and in SEC v. Facebook, Inc., Case No. 19-cv-04241-JD.

 g          Notice of this filing will be sent electronically to all registered parties in the In re Facebook,

 9 Inc. Securities Litigation matter by operation of the Court's electronic filing system.
10          I served the foregoing in the SEC v. Facebook, Inc. matter via U.S. Mail to the following:
11                 Facebook, Inc.
                   c/o Benjamin Neaderland, Esq.
12                 Wilmer Cutler Pickering Hale and Dorr LLP
                   1875 Pennsylvania Avenue, N.W.
13                 Washington, DC 20006
14         I declare under penalty of perjury that the statements made above are true and correct.
15          Executed in San Francisco, California on July 29, 2019.
16

17

18                                                     ~       ~~~

19                                                 Karl Roeseler
20

21

22

23

24

25

26

27

28
